DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 (claims 10-18) in the reply filed on 8/30/22 is acknowledged. No claims are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein each of the first torsion spring elements is joined to a respective one of the second torsion spring elements using a lever element, the lever element being configured to strike against a stop element.”
Since each of the first torsion spring elements is joined using a lever, there are actually two levers in the claim. The phrase “the lever element” makes it unclear which lever element of the two lever elements is being referred to. 
For the purpose of examination, it will be interpreted that one of the lever elements is referred to.
Claim 11 recites “wherein the lever element has a long overlap area defined over an orthogonal distance between the first and second torsion spring elements.” The term “long” is a relative term and makes the claim indefinite since the specification lacks “examples or teachings that can be used to measure a degree even without a precise numerical measurement” (see MPEP 2173.05(b)(I)) or “some standard for measuring the scope of the term” (see MPEP 2173.05(b)(IV)). The Examiner suggests amending the claim to recite that “...the lever element has an overlap area...” to overcome this rejection.
Claim 11 is further indefinite for substantially the same reasons as claim 10, regarding the phrase “the lever element.” For the purpose of examination, it will be interpreted that claim 11 recites one lever element, one first torsion spring element and one second torsion spring element.

Claims 12-18 are indefinite for depending from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12, 14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake et al. (US 20120055249 A1, hereinafter Miyatake) in view of Ip (WO 9916129 A1).
As to claim 10, Miyatake teaches a micromechanical z-inertial sensor, comprising: 
at least one first seismic mass element 2; and 
torsion spring elements 20a (fig. 6 and ¶79-80 teach that each of connection points 11a-b and 16a-b has a respective torsion spring element 20a), 20b-d (fig. 7; ¶82 teaches that connection point 12b has a torsion spring 20d like connection point 13b) joined (either directly or indirectly) to the first seismic mass element, 
first torsion spring elements 20d (at each of connection points 12b, 13b) of the torsion spring elements being adjacent to a substrate 30 (¶87), and 
second torsion spring elements 20a (at each of connection points 11a-b) of the torsion spring elements being connected to the first seismic mass element, 
wherein each of the first torsion spring elements is joined to a respective one of the second torsion spring elements using a lever element (i.e. a respective lever element 3 and another respective lever element 4), the lever element (e.g. lever element 4) being configured to strike against a stop element 41 (fig. 17A and ¶137 teach that each of lever elements 3-4 strikes a respective stop element 41 using a cluster of protrusions 45).
Miyatake does not explicitly teach that the first torsion spring elements are connected to the substrate 30 (¶86 teaches that the substrate 30 is a cover, but Miiyatake is silent has to whether the substrate 30 is physically connected to the torsion springs).
Ip teaches an accelerometer (abstract) configured with cap elements 24-25 connected to the springs 23 of the accelerometer since the cap elements are physically attached parts of the accelerometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake such that the cover (element 30 of Miyatake) is a physically attached part of the accelerometer, as taught by Ip since such a modification would aid in the dimensional stability of the accelerometer since the cap is directly attached to the rest of the device.
Miyatake as modified teaches wherein the first torsion spring elements are connected to the substrate.

Claim 17 is rejected similarly to claim 10 since the device of claim 10 would inherently be made by the method of claim 17.

As to claim 11, Miyatake teaches wherein the lever element 4 (see the 112b rejection of this claim above for the examiner’s interpretation) has a long overlap area (the lever 4 overlaps the substrate 30 and the overlap is long, as broadly recited) defined over an orthogonal distance between the first and second torsion spring elements 20d, 20a.

As to claim 12, Miyatake teaches wherein each of the lever elements 3-4 includes two stop areas 45, 45 (fig. 17A and ¶137).

As to claim 14, Miyatake teaches wherein each of the lever elements 3-4 includes at least one respective knob element 45 (fig. 17A and ¶137).

As to claim 15, Miyatake teaches wherein a ratio between a distance of the first and second torsion spring elements and an extension area of the lever elements is configured in a defined manner (define by the structure shown in fig. 1).

As to claim 18, Miyatake teaches wherein at least one knob element 45 is situated on each of the lever elements 3-4 (fig. 17A and ¶137).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake in view of Ip as applied to claim 10 above and further in view of Reddi et al. (US 5831164 A, hereinafter Reddi).
As to claim 13, Miyatake as modified teaches the limitations of the claim except at least one second seismic mass element, the first seismic mass element, together with the second seismic mass element, being configured to be anti-parallel deflectable.
Reddi teaches the concept of a linear and angular accelerometer comprising two linear accelerometers 30, 35 (fig. 5) distanced equally from a point 40 such that when a rotational acceleration alpha is applied, each linear accelerometer deflects in opposite directions (col. 6 line 42 to col. 7 line 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified to have two linear accelerometers configured for detecting linear and angular acceleration as taught by Reddi so as to increase the usefulness of the apparatus.
Miyatake as modified teaches at least one second seismic mass element (of the second accelerometer, in light of Reddi), the first seismic mass element, together with the second seismic mass element, being configured to be anti-parallel deflectable (in the event of a rotational acceleration).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyatake in view of Ip as applied to claim 10 above and further in view of Jia et al. (US 20140345380 A1, hereinafter Jia).
As to claim 16, Miyatake teaches wherein a stop surface (of stop element 41 corresponding to lever element 3 – see fig. 17A and ¶137) is provided on the substrate 30.
Miyatake as modified does not teach wherein the stop surface is electrically insulated from the substrate, and wherein the substrate is at the same electrical potential as the stop element (it is noted that ¶87 of Miyatake teaches that the substrate 30 is made of silicon; however, since Miyatake is silent as to whether the silicon of the substrate 30 is doped, Miyatake is silent as to whether the substrate is conductive or insulative).
Jia teaches an accelerometer comprising stop elements 140, 145 (¶19) comprising stop surfaces (upward facing surfaces of the stop elements), the stop surfaces being electrically insulated from the substrate 110 (via an insulator 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that the stop elements are provided on top of an insulation layer as taught by Jia since such a modification would be a simple substitution of one method of mounting stop elements on a substrate for another for the predictable result that the proof mass is still successfully prevented from moving excessively. 
Ip further teaches wherein the cover layers 24-25 are conductive p-doped silicon (fig. 3, pg. 5 lines 10-11 and the paragraph bridging pgs. 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Miyatake as modified such that the cover (element 30 of Miyatake) is made of conductive silicon since such a modification would be a simple substitution of one kind of silicon for another for the predictable result that acceleration is still successfully detected.
Miyatake as modified teaches wherein the substrate is at the same electrical potential as the stop element (since the substrate 30 of Miyatake was modified to be conductive, it is capable of being held at the same electrical potential as the stop element).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8973439 B1 teaches an accelerometer similar to the device of instant figs. 3-4, but which lacks stopper elements
WO 2010001947 A1 teaches an accelerometer with 2 anti-parallel deflecting masses
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853           

/JILL E CULLER/           Primary Examiner, Art Unit 2853